DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 and 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/01/2021.
Applicant’s election without traverse of Group I, claims 1-8, 15-18 and 29-32 in the reply filed on 12/01/2021 is acknowledged.

Drawings
The drawings have been received on 4/23/2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines are not uniformly thick and well defined; and numbers and reference characters are not plain and legible for all figures. This applies to shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the predetermined opening” in line 1 which should read “the predetermined angular opening”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “the predetermined opening” in line 3 which should read “the predetermined angular opening”.  Appropriate correction is required.
Claims 16-18 and 30-34 are objected to because of the following informalities:  The claims recite “The device” in line 1 which should read “The suture passer device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “a second jaw member” in line 2. Claim 17 depends from claim 16 which depends from claim 15 which recites “a second jaw member” in line 5. It is unclear if the second jaw member of claim 17 is intended to be the same or in addition to the second jaw member of claim 15. For the purposes of examination, the limitation has been interpreted to read “the second jaw member”.
Claim 29 recites the limitation "the second jaw" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation has been interpreted to read “the second jaw member”.
Claim 31 recites “a second jaw member” in line 4. Claim 31 depends from claim 30 which depends from claim 29 which recites “a second jaw member” in line 4. It is unclear if the second jaw member of claim 31 is intended to be the same or in addition to the second jaw member of claim 29. For the purposes of examination, the limitation has been interpreted to read “the second jaw member”.
Claims 16, 18, 30 and 32-34 depend from rejected claims 15 or 29; therefore, are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourland, III et al. (US 2017/0333030 A1).
Regarding claim 1, Bourland discloses a suture passer device (suture passing device 100) comprising: an elongated body (shaft 102) having a proximal end and distal end (Fig. 1), the proximal end coupled to a handle (handle assembly 104); a first jaw member (actuating jaw 154) coupled to the distal end of the elongated body and configured for angular movement relative to the elongated body (Fig. 1; [0038])); a second jaw member (jaw 154) configured to form an opening with the first jaw member (via clamping and unclamping with the upper jaw); a clamp trigger (proximal trigger 1705) defining a portion of the handle (Fig. 17B), the clamp trigger (trigger lever 108) configured to move the first jaw member between an open configuration and a clamped configuration ([0037]), where the first and second jaw members are angularly closer to each other in the clamped configuration than the open configuration (Figs. 5A, 5B); a tissue penetrator trigger (handle portion 106 with actuator 110) defining a portion of the handle (Fig. 6A), the tissue penetrator trigger (106, 110) configured to selectively extend a tissue penetrator (needle 162) between the first and second jaw members (Fig. 5B; 
Regarding claim 3, Bourland discloses wherein the first surface (130) is configured to interact with the clamp trigger (108 via 134) to disengage the second surface (128) from the tissue penetrator trigger (106, 110; Figs. 6A-6B; [0054]).
Regarding claim 6, Bourland discloses wherein the clamped configuration (Fig. 5B) defines a predetermined angular opening (opening between jaws of Fig. 5B) between the first and second jaw member.
Regarding claim 7, Bourland discloses wherein the predetermined opening is between 5 degrees and 85 degrees (as the opening between the upper jaw and the tapered distal portion of the lower jaw is between 5 and 85 degrees; Fig. 5B).
Regarding claim 8, Bourland discloses wherein the first jaw member comprises a tissue penetrator receiving region (region in which needle is received; Fig. 5B) for receiving and capturing the tissue penetrator (164), and wherein the predetermined opening defines a maximum opening such that the tissue penetrator extends from the second jaw member and through the tissue penetrator receiving region (Fig. 5B).

Claim(s) 29, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saliman et al. (US 2012/0283753 A1).
Regarding claim 29, Saliman discloses a suture passer device (Fig. 17B) comprising: an elongated body (elongated body connected to the first jaw member 1703; Fig. 17B) having a proximal end region and a distal end region (Fig. 17B); a first jaw member (first jaw member 1703) coupled to the distal end region of the elongated body; a second jaw member (second lower jaw member (not visible in Fig. 17B); [0111]) configured to extend axially relative to the elongated body (as the second jaw is extended and retracted; [0111]), wherein the second jaw member is configured to form an opening with the first jaw member when the second jaw member is in axially extended (as the first jaw opens and closes relative to the second jaw); and a handle (Fig. 17B) at the proximal end region, the handle including: a tissue penetrator trigger (trigger control 1715) configured to extending a tissue penetrator (tissue penetrator) between the first and second jaws members when actuated ([0111]); and a thumb trigger (grip control 1709) configured to retract and extend the second jaw member when actuated (as the second jaw is extended by depressing 1709 and retracted by releasing 1709 due to the spring bias; [0111]), wherein when the tissue penetrator is extended, the second jaw member is blocked from retracting (by a lock that prevents the control from engaging with the tissue penetrator until the second jaw member is completely extended; [0111]).
Regarding claim 30, Saliman discloses wherein the thumb trigger (1709) comprises a protrusion member (1721) extended above a first surface (any one of the surfaces of 1709) of the thumb trigger, said protrusion member configured to restrict 
Regarding claim 32, Saliman discloses a clamp trigger (1705) configured to actuate clamping of the first and second jaw members ([0111]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourland, III et al. (US 2017/0333030 A1) in view of Murillo et al. (US 2017/0020512 A1).
Regarding claim 2, Bourland fails to disclose wherein the second jaw member is configured to extend and retract axially relative to the elongate body.
However, Murillo teaches a suture passer device (Fig. 1A) comprising an elongated body (101) having a proximal end and distal end, the proximal end coupled to a handle (Fig. 1A); a first jaw member (103) coupled to the distal end of the elongated body and configured for angular movement relative to the elongated body (Fig. 1A); a second jaw member (lower sliding jaw) configured to form an opening with the first jaw member (via opening and closing of 103), wherein the second jaw member is configured to extend and retract axially relative to the elongated body (as the second jaw slides relative to the upper jaw within the elongated body via 171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second jaw member of Bourland to be configured to extend and retract axially relative to the elongated body as taught by Murillo in order to prevent premature extension of the tissue penetrator and to make the distal end of the device less invasive as it enters the body.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Saliman et al. (US 2012/0283753 A1) and Murillo et al. (US 2017/0020512 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 15, which recites, inter alia “a thumb trigger configured to be actuated in a first direction to both extend and retract the second jaw member”.
Saliman discloses that second grip control 1709 is used to both extend and retract the second jaw member ([0111]). However, both are not done by actuating the thumb trigger in a first direction. Instead, depressing 1709 causes the second jaw member to be extended, while releasing 1709 causes the second jaw member to be retracted due to the spring bias ([0111]). Thus, the thumb trigger 1709 is configured to be actuated in a first direction to extend the second jaw member and a second, opposing direction, to retract the second jaw member.
Murillo teaches the second jaw member is extended by depressing lever 191 and retracted by actuation of control 171 ([0099]; Fig. 1). Therefore, Murillo also fails to disclose a thumb trigger configured to be actuated in a first direction to both extend and retract the second jaw member as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771